


Exhibit 10.2




PULTEGROUP, INC.
RETIREMENT POLICY
(Effective February 6, 2013)
 
This PulteGroup, Inc. Retirement Policy, as set forth herein (the “Policy”),
sets forth administrative guidelines to be used by the Compensation and
Management Development Committee of the Board of Directors (the “Compensation
Committee”) of PulteGroup, Inc., a Michigan corporation (“PulteGroup”), with
respect to the treatment of outstanding equity-based awards and long-term
incentive awards for employees of PulteGroup and its subsidiaries (collectively,
the “Company”) whose employment terminates pursuant to a Qualifying Retirement
(as described herein).


1.
Qualifying Retirement. For purposes of administering this Policy, a Qualifying
Retirement means a termination of employment by the employee (i) on or after the
attainment of age 60 and the completion of five consecutive years of service or
(ii) on or after the attainment of age 55 and the completion of ten consecutive
years of service; provided that, the employee delivers his or her notice of
retirement to the Company at least six months prior to the anticipated
retirement date.



2.
Treatment of Equity and Long-Term Incentive Awards Upon a Qualifying Retirement.



If an employee experiences a Qualifying Retirement and timely executes and does
not revoke a Release, Non-Competition, Non-Solicitation and Confidentiality
Agreement, in a form satisfactory to the Company which shall include a two-year
non-competition and non-solicitation period, the vesting and exercise period
with respect to the employee's outstanding awards under PulteGroup's stock
incentive plans and long-term incentive programs may be treated as follows:


(a)    Stock Options. Any outstanding stock options held by an employee as of
the date of his or her Qualifying Retirement shall be exercisable only to the
extent such stock options are exercisable as of such date or become exercisable
pursuant to the terms of the underlying option award agreements and shall remain
exercisable until the option expiration date.


(b)     Time-Based Restricted Shares. Fifty percent (50%) of the shares of
PulteGroup common stock subject to an employee's outstanding time-based
restricted share awards that were not vested immediately prior to the employee's
Qualifying Retirement shall vest upon the employee's Qualifying Retirement and
the remaining shares of PulteGroup common stock subject to such awards shall
continue to vest in accordance with the original vesting schedule set forth in
the underlying award agreements, assuming that the employee had remained
employed with the Company through each vesting date. The accelerated vesting
provided for under this Section 2(b) shall apply to the first tranche of shares
scheduled to vest following the employee's Qualifying Retirement, and, to the
extent the accelerated vesting provided for under this Section 2(b) applies to
additional shares, shall be applied with respect to each subsequent tranche in
sequential order thereafter.


(c)    Long-Term Incentive Plan Awards (Cash and Equity-Based Performance
Awards). If an employee experiences a Qualifying Retirement during a performance
period, then subject to the Compensation Committee's certification that the
performance goals for such performance period have been achieved, the employee
shall be entitled to a prorated portion of any outstanding long-term incentive
plan awards at the end of the applicable performance period(s) based on the
actual performance during the performance period determined by multiplying the
full amount of any such award so payable by a fraction, the numerator of which
shall equal the number of days such employee was employed with the Company
during the performance period (including the date of the employee's termination
of employment) and the denominator of which shall equal the number of days in
the performance period. Notwithstanding anything

1

--------------------------------------------------------------------------------




herein to the contrary, the prorated award shall be paid in accordance with the
terms of the applicable award agreement, subject to any delay required by
Section 409A of the Internal Revenue Code of 1986, as amended.


(d)    Cancellation of Awards. Notwithstanding the preceding, this Section
2shall not limit the right of the Company to cancel any awards in connection
with a corporate transaction pursuant to the terms of PulteGroup's stock
incentive plans.


3.
Amendment or Termination of the Policy.



PulteGroup reserves the right to amend or terminate this Policy at any time in
its sole discretion.


4.
No Right to Employment or Benefits Described in this Policy.



Neither the adoption of this Policy, nor any amendment hereof, nor the creation
of any fund, trust or account, nor the payment of any benefits, shall be
construed as giving any employee the right to be retained in the service of the
Company, and all employees shall remain subject to discharge to the same extent
as if this Policy had not been adopted.
This Policy is adopted to set forth certain administrative guidelines with
respect to the treatment of equity awards following a Qualifying Retirement and,
notwithstanding anything in this Policy to the contrary, the decision to apply
this Policy to any particular employee shall be determined by the Compensation
Committee on a case-by-case basis and nothing in this Policy shall entitle any
employee of the Company to receive any of the benefits described herein.















2